Name: Council Regulation (EEC) No 1419/82 of 18 May 1982 fixing for the 1982/83 marketing year the monthly increases in the target and intervention prices for colza and rape seed and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 162/ 15 COUNCIL REGULATION (EEC) No 1419/82 of 18 May 1982 fixing for the 1982/83 marketing year the monthly increases in the target and intervention prices for colza and rape seed and sunflower seed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, taking into account the aforesaid require ­ ments, the monthly increases for the 1982/83 mar ­ keting year should be fixed at a higher level than that for the preceding marketing year, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1982/83 marketing year, the amount of the monthly increases in the target and intervention prices for colza and rape seed shall be 0-493 ECU per 100 kilograms. 2 . These increases shall apply for eight months . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1413/82 (2 ), and in particular Article 25 thereof, Having regard to the proposal from the Com ­ mission, Whereas , in accordance with Article 25 of Regula ­ tion No 136/66/EEC, the amount by which the tar ­ get and intervention prices for colza, rape seed and sunflower seed are increased monthly from the beginning of the third month of the marketing year should be fixed for the 1982/83 marketing year, and the number of months during which such increases are to be applied should be determined : whereas such amount must be the same for both prices ; Whereas such increases must be the same for each month and be fixed by reference to average storage and interest charges recorded in the Community ; whereas average storage charges should be deter ­ mined on the basis of the cost of storing the seed in suitable premises and of the handling charges necess ­ ary to keep the seed in good condition ; whereas interest charges may be calculated on the basis of the rate considered as normal for the production areas ; Article 2 1 . For the 1982/83 marketing year, the amount of the monthly increases in the target and intervention prices for sunflower seed shall be 0-583 ECU per 100 kilograms . 2 . These increases shall apply for five months . Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER ( ») OJ No 172, 30. 9 . 1966, p. 3025/66. (2 ) See page 6 of this Official Journal .